DETAILED ACTION

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114.

Response to Amendment
Applicant’s arguments filed 5/28/2021, with respect to rejection of claims 1-15 have been fully considered and are persuasive.  The rejection of claims 1-15 has been withdrawn. 

Allowable Subject Matter
Claims 1-15 are allowed.
Regarding claim 1, Gerbaulet discloses a capsule for the preparation of infused or soluble beverages (capsule 1, paragraph [0072] and Fig. 1, Gerbaulet).
Gerbaulet also discloses a cup (dished body 2, paragraph [0072] and Fig. 1, Gerbaulet) suitable to define an internal volume for containing at least one substance to be infused or dissolved (“retain solids in the enclosure 14”, paragraph [0099] and Fig. 6, Gerbaulet), said cup (dished body 2, paragraph [0072] and Fig. 1, Gerbaulet) being closed at the top by a cover (upper wall 3, paragraph [0072] Gerbaulet), and the cup being provided externally with a bottom (bottom wall 6, paragraph [0072] and Fig. 1, Gerbaulet); the cover provided with an opening for an outflow of an infused beverage (“[t]he layer 120 is thereby simply deflected inwards by the perforating members 53 thus creating a passage for the centrifuged liquid between the layer 120 and the perforated outlets in the membrane 110”, paragraph [0104] and Fig. 13, Gerbaulet).
Gerbaulet also discloses externally with a base provided with reliefs (perforating members 53 and protrusion 18, paragraph [0104] and Fig. 13, Gerbaulet) projecting in the direction of the cover (upper wall 3, paragraph [0072] and Fig. 1, Gerbaulet), said reliefs comprising at least one outer edge (protrusion 18, paragraph [0104] and Fig. 13, Gerbaulet) and at least one inner relief (perforating members 53, paragraph [0104] and Fig. 13, Gerbaulet) which define a space therebetween for collecting the infused beverage (a passage for the liquid to flow out, paragraph [0104], Gerbaulet). 
Gerbaulet also discloses a disc placed inside the cup (layer 120, Fig. 13, Gerbaulet), fixed between the internal volume (enclosure 14, paragraph [0099] and Fig. 6, Gerbaulet) and the reliefs (perforating members 53 and protrusion 18, paragraph [0104] and Fig. 13, Gerbaulet), suitable to seal (upper wall can be heat sealed or be adhered to the rim of the body, paragraphs [0019], [0022], [0057], and Gerbaulet) the capsule at the cover (upper wall 3, paragraph [0072] and Fig. 1, Gerbaulet). 
Gerbaulet also discloses wherein the disc (layer 120, Fig. 13, Gerbaulet) is peelably fixed on the outer edge (peripheral outlet portion 9, paragraph [0104] and Fig. 13, Gerbaulet) so at least a portion of the disc detaches from the outer edge (layer 120 resists perforation by the perforating members 53 and “thereby simply deflected inwards by the perforating members 53 thus creating a passage” paragraph [0104] and Fig. 13, Gerbaulet) due to an increase of pressure inside the capsule (“[t]he peripheral outlet portion can be opened or at least openable openable, e.g. perforable, to allow beverage to leave the capsule under the centrifugal forces”, paragraph [0005], Gerbaulet), and wherein the disc deforms due to the pressure exerted by the infused beverage inside the capsule (Examiner asserts that at least some portion of the layer 120 is deflected due to the centrifugal forces moving the liquid out of the capsule) without tearing or breaking the disc (layer 120 “resists perforation by the perforating members 53”, paragraph [0104], Gerbaulet) to release the infused beverage through the opening (“[t]he layer 120 is thereby simply deflected inwards by the perforating members 53 thus creating a passage for the centrifuged liquid”, paragraph [0104], Gerbaulet). 
Additionally, Gerbaulet discloses a variance in the tearable/puncturable material “the outlet portion is made of puncturable material of comparatively lower Gerbaulet discloses further modification of the tearable/puncture resistance in paragraph [0027] which states “the puncture resistance of the peripheral portion is reduced by providing at least one weakened line in the tightness-producing layer”.  In summary, the Examiner takes the position that the disclosure from Gerbaulet provides support that the skill level of a person of ordinary skill in the art would encompass an understanding of the tearable/puncturable resistance of a material and how to modified this variable for a desired result. 
However, Gerbaulet does not explicitly disclose the bottom provided with a central opening for an outflow of an infused beverage, internally with a base provided with reliefs, which define a depression therebetween for collecting the infused beverage, and wherein the base, in correspondence of the depression, is provided with a plurality of supports provided with a profile decreasing towards the depression, suitable to prevent the deformation of the disc from interfering with the outflow of the infused beverage towards the opening. 
Epars is directed toward a cartridge for preparation of a liquid.  Epars teaches the bottom (delivery wall 8, paragraph [0067] and Figs. 6-7, Epars) provided with an opening for an outflow of an infused beverage, internally with a base provided with reliefs (support structures 12, Fig. 3, Epars), and at least one Epars) which define a depression (flow path gap 48, Fig. 7, Epars) therebetween for collecting the infused beverage.
Epars also teaches wherein the base (bottom wall 40, paragraph [0069] and Fig. 3, Epars), in correspondence of the depression, is provided with a plurality of supports (see annotated Fig. 3 of Epars with arrow pointing to the corresponding structure), suitable to prevent the deformation of the disc from interfering with the outflow of the infused beverage towards the opening (“[t]hese portions [19] ensure that the membrane does not collapse between each of the protrusions 13 and therefore ensure a homogeneous collection of the flow through the created perforations in the membrane”, paragraph [0072], Epars).
Further, Epars teaches “a protective cover 72 sealed onto the wall 70 and which can be pierceable or peelable” (emphasis added) (paragraph [0081]). Moreover, Epars teaches “the membranes can be made of a material such as aluminium for which the puncture resistance can be precisely controlled and which also provides a suitable tightness to gas” (emphasis added) (paragraph [0067]). 
To clarify, the Examiner takes the position that the teachings of Epars demonstrates that a person of ordinary skill in the art would have found it obvious to have rearranged the parts of Gerbaulet such that the infused beverage would flow at the bottom, instead of flowing out of the cover.  In addition, Epars provides the teaching of associated modification to maintain operability (i.e., the Gerbaulet reference unsatisfactory for its intended purpose (beverage preparation using capsules by way of centrifugation) or change the principle operation of Gerbaulet.  As discussed above, both Gerbaulet and Epars disclose a precise control of the tearable/puncturable resistance for the material. As a result of this precise control, the Examiner asserts that a mere modification of this resistance is considered to be an inventive step well within reach of a person of ordinary skill in the art to avoid inoperability. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gerbaulet to incorporate the teachings of Epars to have the bottom provided with an opening for an outflow of an infused beverage, internally with a base provided with reliefs, which define a depression therebetween for collecting the infused beverage, and wherein the base, in correspondence of the depression, is provided with a plurality of supports, suitable to prevent the deformation of the disc from interfering with the outflow of the infused beverage towards the opening.  One skilled in the art would have been motivated to combine the references because Epars, paragraph [0016]. 
However, the cited prior art references do not explicitly teach a central opening; a plurality of supports provided with a profile decreasing towards the depression. 
The court has held that the shape of claimed structures was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed structure was significant.  See MPEP 2144.  For the sake of compact prosecution, the Examiner provides a prior art reference that explicitly teaches the recited supports provided with a profile decreasing toward the depression. 
Doglioni is directed toward a beverage dispenser for preparing and dispensing hot and cold beverages such as espresso coffee, tea or cappuccino. Doglioni teaches a plurality of supports (walls 10B, Figs. 1-2, Doglioni) provided with a profile decreasing towards the depression (Fig. 2, Doglioni).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the plurality of supports, as taught by Epars, to incorporate the teachings of Doglioni to include a plurality of supports provided with a profile decreasing Doglioni, paragraph [0028].
However, the cited prior art references do not explicitly teach a central opening.
The affidavit under 37 CFR 1.132 is sufficient to overcome the rejection of claim 1 based upon “because of the centrifugal force, the liquid will be pushed toward the periphery of the capsule and could not go out at the central bottom of the capsule”.  
Claims 2-15 are indicated as being allowable for at least the same reasons as claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C GIBSON whose telephone number is (571)270-7896.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WCG/Examiner, Art Unit 3761